Case 1:19-cr-00377-NRB

Federal Defenders
OF NEW YORK, INC.

Document 28 Filed 07/08/20 Page 1of1

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director

Southern District of New York
Jennifer L. Brown
Attorney-in-Charge

 

 

July 7, 2020
By ECF
The Honorable Naomi R. Buchwald
United States District Judge 5 dered. Sent os 4
. ° oOo ordered. entencing aajyourne
See sine! of New York for October 28, 2020 at 11:30am.
earl Stree
New York, NY 10007 OP GN fF on
/ { 6 f
Aine LK, eon £ cg hol
Re: United States v. Sirron Stafford angst Oe REICE lhe
19 CR 377 (NRB) UNITED STATES DISTRICT JUDGE
Date: 7/8/2020
Dear Judge Buchwald:

In light of the ongoing COVID-19 public health emergency, I write with the consent of
the government to request an adjournment of Mr. Stafford’s July 29, 2020 sentencing hearing. I
respectfully request that the sentencing be adjourned for a period of approximately 90 days, with
sentencing submissions to be filed by the deadlines set under the Court’s Individual Rules of
Practice. I make this second request for an adjournment in light of the health risks associated
with conducting an in-person sentencing hearing during the current pandemic. I am available for
a hearing in October and November, except the week of November 23. As stated above, the
government joins in this request and would be available for a sentencing hearing in

approximately 90 days.

cc: Ryan Finkel

Assistant United States Attorney

(by ECF)

Respectfully submitted,

/s/
Zawadi Baharanyi
Assistant Federal Defender
212-417-8735
